DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “creating an attachment between components of the pump” where it is unclear to the Examiner what components are being referred back to. A review of the claim language and specification shows that the Applicant appears to mean for the components to be the housing, hollow portion of the pivot pin, and the cover. For examination purposes claim 3 will be treated as “…wherein the fastener is a bolt passing through a plurality of components including the housing, the hollow portion of the pivot pin, and the cover, creating an attachment between the plurality of components of the pump.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0195705 (Williamson hereinafter) in view of US 3729277 (Allen hereinafter).
Regarding claim 1, Williamson teaches a vane pump (Figure 6) that discloses a housing (Housing 406); a pivot pin mounted with the housing (Pivot pin 426); a control slide mounted to the pivot pin for displacement within the housing between a first slide potion and a second slide position to adjust displacement of the pump through an outlet (Control ring 424 per ¶ 49-52 with outlet 470); a cover attached to the housing via a fastener (Fasteners 408 with cover 402); wherein the pivot pin does not create a fluid path through itself (Evident from Figure 6).
Williamson is silent with respect to a tubular pivot pin having a hollow portion mounted within the housing; and a cover attached to the housing via a fastener passing through the pivot pin, wherein the pivot pin does not create a fluid path through the hollow portion.
However, Allen teaches a vane pump that discloses the use of a hollow pivot pin (Figure 3 pivot pin made of 68 with bolt 17 passing through). The resultant combination would replace the pivot pin 426 of Williamson with the pivot pin 68/17 of Allen such that there is a tubular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pivot pin of Williamson with the pivot pin of Allen to further minimize clearances at the contact point of the pivot pin while ensuring a tight seal of the cover to the housing. 
Regarding claim 2, Williamson’s modified teachings are described above in claim 1 where the combination of Williamson and Allen would further disclose a control chamber on a first side of the control slide (Williamson ¶ 50, chamber 460); and a second chamber on a second side of the control slide between the housing and the control slide (Williamson ¶ 50, Chamber 462), wherein the second chamber and the control chamber are not fluidically connected around the pivot pin (Figures 6-8 of Williamson with ¶ 50-52).
Regarding claim 3, Williamson’s modified teachings are described above in claim 1 where the combination of Williamson and Allen would further disclose that the fastener is a bolt passing through the housing, the hollow portion of the pivot pin, and the cover, creating an attachment between components of the pump (Evident from Figure 3 of Allen with bolt 17 as applied into Williamson per Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746